—Appeal from an order of Supreme Court, Onondaga County (Centra, J.), entered June 26, 2001, which denied the motion of defendant Federal Express Corporation for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied the motion of Federal Express Corporation (defendant) seeking summary judgment dismissing the amended complaint and cross claims against it. The failure of defendant to support its motion with a copy of the answer filed in the action requires denial of the motion (see, CPLR 3212 [b]; Nationwide Mut. Ins. Co. v Piper, 286 AD2d 903), regardless of its merits (see, Niles v County of Chautauqua, 285 AD2d 988, 989). In any event, we conclude that the motion lacks merit. Present — Pigott, Jr., P.J., Pine, Wisner, Bums and Lawton, JJ.